                                                                                        S. Jamal Faleel
                                                                              Direct Dial: 612.343.3238
                                                                   E-Mail: jfaleel@blackwellburke.com
 Via ECF
 March 31, 2020

 The Honorable Becky R. Thorson, United States Magistrate Judge
 United States District Court, Warren E. Burger Federal Building
 316 North Robert Street, St. Paul, MN 55101

 Re: Insignia Systems, Inc. v. News Corporation, et al., No. 19-cv-01820 (MJD/BRT)

 Dear Judge Thorson:

 Plaintiff writes to explain its position on the parties’ proposed amendments to the
 scheduling order, and to confirm there is good cause for Plaintiff’s proposals. Counsel is
 available for a teleconference at the Court’s convenience to discuss the parties’ proposals.

 Expedited Discovery & Early Dispositive Motions. Plaintiff would appreciate an
 opportunity to be heard on the issue of expedited discovery and early summary judgment
 motions on breach of contract issues. Defendants never requested such relief and the
 issue has not been briefed before Your Honor. Plaintiff filed a limited objection to the
 Court’s recent Report and Recommendation (“R&R”) on this issue. See Dkt. 112.

 Respectfully, the Court should allow discovery on all issues to proceed on the same
 schedule, and permit only one round of summary judgment practice following the
 completion of discovery into all claims, consistent with Judge Davis’s standard practices.
 Because News’s counterclaim is about what “facts or conduct” may be asserted by
 Insignia on Insignia’s own claims, R&R at 8, the Court should wait until after discovery
 on those claims is complete for further dispositive motions to be filed. That way, the
 Court can review News’s counterclaim with a full picture of the facts and conduct
 Insignia plans to present at trial. And because the dispute about the prior settlement
 agreement is really about what evidence Insignia will be allowed to introduce or assert
 against News at trial, these issues will most appropriately be resolved through motions in
 limine—not through summary judgment motions, let alone early ones.

 As is apparent from News’s proposed schedule—cramming breach of contract discovery
 into the next two months, while agreeing that a six-month extension to the overall
 schedule is needed—News is trying to resist the full and appropriate scope of discovery
 until the breach-of-contract issues are resolved. But Your Honor long ago observed that,



431 South Seventh Street, Suite 2500 Minneapolis, MN 55415 Main 612.343.3200 Fax 612.343.3205
                                        www.blackwellburke.com
Hon. Becky R. Thorson
March 31, 2020
Page 2

whatever applicability the parties’ prior settlement agreement may have to this case, that
agreement says nothing about the proper scope of discovery.

There is also no reason to put the parties to the burden of negotiating 30(b)(6) topics and
preparing 30(b)(6) witnesses twice. News’s request is emblematic of why “expedited”
discovery into breach of contract issues will not advance the efficient resolution of this
case. Neither is there a reason to burden the parties with the tight turnaround time on
discovery requests proposed by Defendants, inconsistent with the federal rules. At
minimum, the timeline proposed by News for expedited discovery is not feasible.

The COVID-19 situation further militates in favor of simply letting discovery proceed in
the normal course. There is plenty of paper discovery on both sides’ claims that can
proceed while “social distancing” is recommended, with depositions on all claims to
follow in regular order. Hopefully, by that point, neither side will be prejudiced in their
ability to meet with and prepare their clients adequately for depositions. While Insignia
recognizes that unusual accommodations have been useful in some cases, and may
become necessary in this case if the current situation persists, there is no reason to “rush”
into depositions in this case when paper discovery is just getting off the ground.

Status Conferences. Insignia proposes monthly status conferences in light of Your
Honor’s comments at the March 9 conference encouraging this sort of regular “check-in.”
Given the number of discovery disputes that have already arisen, Insignia believes that
such conferences will be useful to keep the Court apprised of discovery issues and to
keep discovery on schedule. Additionally, in counsel’s experience, such regular check-ins
encourage the parties to resolve their disputes before they end up on the Court’s desk.

Modifications to IDR Process. Insignia has proposed a streamlined procedure for IDR.
Indicative of the need for Insignia’s proposal is the parties’ pending dispute about certain
search terms/custodians to which News has refused to agree. Insignia tried to initiate the
IDR process concerning these issues on March 2. News agrees that the dispute is
amenable to IDR, but has refused to initiate the process until after Insignia responds
regarding certain terms that News asked Insignia to run on March 18. Insignia has not yet
been able to respond, not least because Insignia is in the process of obtaining hit counts to
assess the reasonableness of News’s recent proposal. In the meantime, it is unreasonable
for News to hold up the IDR process as to issues Insignia raised that have been ripe for
weeks. And News’s conduct is contrary to Your Honor’s instructions that both sides
should bring discovery disputes to the Court promptly as they arise. Insignia’s proposed
streamlined IDR procedure would prevent issues like this from dragging on for weeks on
end and, instead, have most disputes addressed within about one week.

Expert Discovery. News’s proposal for expert discovery would prejudice Insignia,
leaving minimal time to prepare opening expert reports after the close of fact discovery,
Hon. Becky R. Thorson
March 31, 2020
Page 3

to depose rebuttal experts after their reports are served, and to file Daubert motions after
the close of expert discovery, while allocating two full months for rebuttal expert reports
(presumably because News anticipates it will primarily be submitting rebuttal expert
reports). Insignia’s proposal fairly spaces expert discovery so that both sides have
adequate time to submit expert reports, depose experts, and prepare Daubert motions.

Sincerely,

s/ S. Jamal Faleel

S. Jamal Faleel
